MEMORANDUM **
Gerd William Pineda appeals his guilty-plea conviction and 168-month sentence for conspiracy to distribute cocaine and cocaine base, in violation of 21 U.S.C. §§ 841, 846, and aiding and abetting in violation of 18 U.S.C. § 2. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Pineda’s counsel has filed a brief stating that he finds no meritorious issues for review, along with a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our examination of the brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no arguable issues for review on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED and, in light of the valid appeal waiver, the appeal is DISMISSED.1 See United States v. Nunez, 223 F.3d 956, 959 (9th Cir.2000).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Appellant’s pro se motion for reconsideration of the court's April 29, 2003 order denying new counsel is denied.